Exhibit 10.5

LOGO [g94900logoex105.jpg]

NOTE GUARANTY INSURANCE POLICY

POLICY NUMBER: 497270

 

OBLIGATIONS:

   UPFC Auto Receivables Trust 2007-A    $54,000,000 Class A-l Notes   
$97,000,000 Class A-2 Notes    $99,000,000 Class A-3 Notes

MBIA Insurance Corporation (the “Insurer”), in consideration of the payment of
the premium and subject to the terms of this Note Guaranty Insurance Policy
(this “Policy”), hereby unconditionally and irrevocably guarantees to any Owner
that an amount equal to each full and complete Insured Payment will be received
from the Insurer by Deutsche Bank Trust Company Americas, or its successors, as
Trustee for the Owners (the “Trustee”), on behalf of the Owners, for
distribution by the Trustee to each Owner of each Owner’s proportionate share of
the Insured Payment. The Insurer’s obligations hereunder with respect to a
particular Insured Payment shall be discharged to the extent funds equal to the
applicable Insured Payment are received by the Trustee, whether or not such
funds are properly applied by the Trustee. Insured Payments shall be made only
at the time set forth in this Policy, and no accelerated Insured Payments shall
be made regardless of any acceleration of the Obligations, unless such
acceleration is at the sole option of the Insurer.

Notwithstanding the foregoing paragraph, this Policy does not cover any
shortfalls, if any, attributable to the liability of the Issuer or the Trustee
for withholding taxes, if any (including interest and penalties in respect of
any such liability). This Policy also does not cover any additional amounts due
to any holder described in the second paragraph of Section 10.1 (a) of the Sale
and Servicing Agreement following the Servicer’s failure to exercise its
optional redemption right pursuant to Section 10.1 (a) of the Sale and Servicing
Agreement.

The Insurer will pay any Insured Payment that is a Preference Amount on the
Business Day following receipt on a Business Day by the Fiscal Agent (as
described below) of (a) a certified copy of the order requiring the return of a
preference payment, (b) an opinion of counsel satisfactory to the Insurer that
such order is final and not subject to appeal, (c) an assignment in such form as
is reasonably required by the Insurer, irrevocably assigning to the Insurer all
rights and claims of the Owner relating to or arising under the Obligations
against the debtor which made such preference payment or otherwise with respect
to such preference payment and (d) appropriate instruments to effect the
appointment of the Insurer as agent for such Owner in any legal proceeding
related to such preference payment, such instruments being in a form
satisfactory to the Insurer, provided that if such documents are received after
12:00 noon, New York City time, on such Business Day, they will be deemed to be
received on the following Business Day. Such payments shall be disbursed to the
receiver or trustee in bankruptcy named



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

 

in the final order of the court exercising jurisdiction on behalf of the Owner
and not to any Owner directly unless such Owner has returned principal or
interest paid on the Obligations to such receiver or trustee in bankruptcy, in
which case such payment shall be disbursed to such Owner.

The Insurer will pay any other amount payable hereunder no later than 12:00
noon, New York City time, on the later of the Distribution Date on which the
related Deficiency Amount is due or the Business Day following receipt in New
York, New York on a Business Day by U.S. Bank Trust National Association, as
Fiscal Agent for the Insurer, or any successor fiscal agent appointed by the
Insurer (the “Fiscal Agent”), of a Notice (as described below), provided that if
such Notice is received after 12:00 noon, New York City time, on such Business
Day, it will be deemed to be received on the following Business Day. If any such
Notice received by the Fiscal Agent is not in proper form or is otherwise
insufficient for the purpose of making claim hereunder, it shall be deemed not
to have been received by the Fiscal Agent for purposes of this paragraph, and
the Insurer or the Fiscal Agent, as the case may be, shall promptly so advise
the Trustee and the Trustee may submit an amended Notice.

Insured Payments due hereunder, unless otherwise stated herein, will be
disbursed by the Fiscal Agent to the Trustee on behalf of the Owners by wire
transfer of immediately available funds in the amount of the Insured Payment
less, in respect of Insured Payments related to Preference Amounts, any amount
held by the Trustee for the payment of such Insured Payment and legally
available therefor.

The Fiscal Agent is the agent of the Insurer only, and the Fiscal Agent shall in
no event be liable to Owners for any acts of the Fiscal Agent or any failure of
the Insurer to deposit, or cause to be deposited, sufficient funds to make
payments due under this Policy.

Subject to the terms of the Agreement, the Insurer shall be subrogated to the
rights of each Owner to receive payments under the Obligations to the extent of
any payment by the Insurer hereunder.

As used herein, the following terms shall have the following meanings:

“Agreement” means the Indenture dated as of June 1, 2007 among UPFC Auto
Receivables Trust 2007-A, as Issuer and Deutsche Bank Trust Company Americas, as
Trustee and Trust Collateral Agent, and the Sale and Servicing Agreement (the
“Sale and Servicing Agreement”) dated as of June 1, 2007 among UPFC Auto
Receivables Trust 2007-A, as Issuer, UPFC Auto Financing Corporation, as Seller,
United Auto Credit Corporation, as Servicer, Deutsche Bank Trust Company
Americas, as Trust Collateral Agent and as Backup Servicer, and CenterOne
Financial Services LLC, as Designated Backup Subservicer, without regard to any
amendment or supplement thereto, unless such amendment or supplement has been
approved in writing by the Insurer.

 

2



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

 

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York City, Irvine, California, Hurst,
Texas, Wilmington, Delaware or in the city in which the corporate trust office
of the Trustee under the Indenture or the Owner Trustee under the Trust
Agreement is located are authorized or obligated by law or executive order to be
closed.

“Deficiency Amount” means, for any Distribution Date, an amount equal to the
excess, if any, of: (a) Scheduled Payments over (b) the sum, without
duplication, of (i) the amount actually deposited into or otherwise available in
the Note Distribution Account on such Distribution Date (excluding amounts to be
drawn under the Note Policy) and (ii) Additional Funds Available, if any, for
the Distribution Date.

“Insured Payment” means (a) as of any Distribution Date, any Deficiency Amount
and (b) any Preference Amount.

“Notice” means the telephonic or telegraphic notice, promptly confirmed in
writing by facsimile substantially in the form of Exhibit A attached hereto, the
original of which is subsequently delivered by registered or certified mail,
from the Trustee specifying the Insured Payment which shall be due and owing on
the applicable Distribution Date.

“Owner” means each Note Owner (as defined in the Agreement) who, on the
applicable Payment Date, is entitled under the terms of the applicable
Obligations to payment thereunder.

“Preference Amount” means any amount previously distributed to an Owner on the
Obligations that is recoverable and sought to be recovered as a voidable
preference by a trustee in bankruptcy pursuant to the United States Bankruptcy
Code (11 U.S.C.), as amended from time to time in accordance with a final
nonappealable order of a court having competent jurisdiction.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Agreement as of the date of execution of
this Policy, without giving effect to any subsequent amendment to or
modification of the Agreement unless such amendment or modification has been
approved in writing by the Insurer.

Any notice hereunder or service of process on the Fiscal Agent may be made at
the address listed below for the Fiscal Agent or such other address as the
Insurer shall specify in writing to the Trustee.

The notice address of the Fiscal Agent is 15th Floor, 61 Broadway, New York, New
York 10006, Attention: Municipal Registrar and Paying Agency, or such other
address as the Fiscal Agent shall specify to the Trustee in writing.

 

3



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

 

THIS POLICY IS BEING ISSUED UNDER AND PURSUANT TO, AND SHALL BE CONSTRUED UNDER,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

The insurance provided by this Policy is not covered by the Property/Casualty
Insurance Security Fund specified in Article 76 of the New York Insurance Law.

This Policy is not cancelable for any reason. The premium on this Policy is not
refundable for any reason, including payment, or provision being made for
payment, prior to maturity of the Obligations.

 

4



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

 

IN WITNESS WHEREOF, the Insurer has caused this Policy to be executed and
attested this 14th day of June 2007.

 

MBIA INSURANCE CORPORATION By  

LOGO [g94900sig1ex105.jpg]

  President Attest: By  

LOGO [g94900sig2ex105.jpg]

  Assistant Secretary

 

5



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

EXHIBIT A

TO NOTE GUARANTY INSURANCE

POLICY NUMBER: 497270

NOTICE UNDER NOTE GUARANTY

INSURANCE POLICY NUMBER: 497270

U.S. Bank Trust National Association, as Fiscal Agent

for MBIA Insurance Corporation

15th Floor

61 Broadway

New York, NY 10006

Attention: Municipal Registrar and Paying Agency

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

The undersigned, a duly authorized officer of [NAME OF TRUSTEE] as Trustee (the
“Trustee”), hereby certifies to U.S. Bank Trust, National Association, (the
“Fiscal Agent”) and MBIA Insurance Corporation (the “Insurer”), with reference
to Note Guaranty Insurance Policy Number: 497270 (the “Policy”) issued by the
Insurer in respect of the UPFC Auto Receivables Trust 2007-A $54,000,000
Class A-l Notes, $97,000,000 Class A-2 Notes, and $99,000,000 Class A-3 Notes,
(the “Obligations”), that:

(a) the Trustee is the Trustee under the Indenture dated as of June 1, 2007
among UPFC Auto Receivables Trust 2007-A, as Issuer and Deutsche Bank Trust
Company Americas as Trustee and as Trust Collateral Agent;

(b) the amount under clause (a) of the definition of Deficiency Amount for the
Distribution Date occurring on [                    ] (the “Applicable
Distribution Date”) is $[            ];

(c) the amount under clause (b)(i) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];

(d) the amount under clause (b)(ii) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];



--------------------------------------------------------------------------------

LOGO [g94900logoex105.jpg]

 

(e) the excess of (1) the amount listed in paragraph (b) above over (2) the sum
of the amounts listed in paragraphs (c) and (d) above, as of the date of this
Notice, is $[            ] (the “Deficiency Amount”);

(f) the amount of previously distributed payments on the Obligations that is
recoverable and sought to be recovered as a voidable preference by a trustee in
bankruptcy pursuant to the Bankruptcy Code in accordance with a final
nonappealable order of a court having competent jurisdiction is $[            ]
(the “Preference Amount”);

(g) the total Insured Payment due is $[            ], which amount equals the
sum of the Deficiency Amount and the Preference Amount;

(h) the Trustee is making a claim under and pursuant to the terms of the Policy
for the dollar amount of the Insured Payment set forth in (e) above to be
applied to the payment of the Deficiency Amount for the Applicable Distribution
Date in accordance with the Agreement and for the dollar amount of the Insured
Payment set forth in (f) above to be applied to the payment of any Preference
Amount; and

(i) the Trustee directs that payment of the Insured Payment be made to the
following account by bank wire transfer of federal or other immediately
available funds in accordance with the terms of the Policy: [TRUSTEE’S ACCOUNT
NUMBER].

Any capitalized term used in this Notice and not otherwise defined herein shall
have the meaning assigned thereto in the Policy.

Any Person Who Knowingly And With Intent To Defraud Any Insurance Company Or
Other Person Files An Application For Insurance Or Statement Of Claim Containing
Any Materially False Information, Or Conceals For The Purpose Of Misleading,
Information Concerning Any Fact Material Thereto, Commits A Fraudulent Insurance
Act, Which Is A Crime, And Shall Also Be Subject To A Civil Penalty Not To
Exceed Five Thousand Dollars And The Stated Value Of The Claim For Each Such
Violation.

IN WITNESS WHEREOF, the Trustee has executed and delivered this Notice under the
Policy as of the [    ] day of [            ], [    ].

 

[NAME OF TRUSTEE], as Trustee

By

 

 

Title

 

 

 

7